DOWNEY, Judge
(specially concurring) :
The order appealed from denied appellant’s motion to dismiss the appellee’s petition for modification, motion to strike, motion for more definite statement, and motion to stay. The latter motion alleged a need for attorney’s fees and suit money to properly defend against the attempted modification. However, the record does not show that appellant ever sought to adduce any proof in support of her prayer for said temporary award.
Accordingly, I concur, in the affirmance of the order appealed from without prejudice to appellant’s right to apply to the trial court for a determination of her right to temporary attorney’s fees and suit money pending the petition for modification.